Citation Nr: 1414417	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  03-10 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neuroma of the left shoulder, to include as secondary to the service-connected residuals of a fracture of the left (minor) clavicle.

2.  Entitlement to an effective date earlier than September 18, 2001, for the assignment of a 20 percent disability rating for the service-connected residuals of a fracture of the left (minor) clavicle.

3.  Entitlement to an increased disability rating in excess of 20 percent for residuals of a fracture of the left (minor) clavicle. 

4.  Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include dysthymic disorder, depression, and mood disorder.

5.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  

6.  Entitlement to an increased rating for dependents, to include inclusion of daughter ES as a dependent beyond May 1, 2012.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980. 

The left clavicle disability claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted an increased disability rating of 20 percent for the service-connected residuals of a fracture of the left clavicle.

In January 2003, the Veteran testified before an RO Hearing Officer regarding an increased rating for the left clavicle disability.  In April 2005, the Veteran provided testimony pertaining to the rating assigned to his left clavicle disability before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing held at the RO in St. Petersburg, Florida.  Transcripts of these hearings have been associated with the claims file.

In July 2005, the Board denied the claim of entitlement to an increased disability rating in excess of 20 percent for the left clavicle disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2005, the Veteran's attorney and the attorney representing the Secretary (the Parties) filed a Joint Motion for Remand (JMR).  That same month, the Court granted the JMR, and remanded the left clavicle disability claim back to the Board for action consistent with the JMR.

The claim was thereafter remanded by the Board in August 2006 to the RO for further development.  The claim was then returned to the Board, and the Board again denied the claim in May 2007.  The Veteran again appealed the left clavicle disability claim to the Court.  The parties again filed a JMR in September 2008, and that JMR was incorporated into the Court's September 2008 Order.  In October 2009 and June 2012, the Board again remanded the left clavicle disability claim to the RO for further development.  The claim has now been returned back to the Board for further appellate review. 

The Veteran's claim for an initial higher rating for an acquired psychiatric disorder arises from a March 2008 rating decision that granted service connection for the disability, assigning a 30 percent rating effective April 23, 2007.  In the June 2012 decision, considering Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board also found that a claim for entitlement to TDIU was part and parcel of the claims in appellate status.

In the June 2012 decision, the Board, citing to Manlincon v. West, 12 Vet. App. 238 (1999), also remanded the claims for service connection for a neuroma and an earlier effective date for the assignment of the 20 percent rating for the left clavicle disability to enable the RO to issue a Statement of the Case as to these issues.  Current review of the claims file reveals that the Veteran had filed a timely Notice of Disagreement regarding the effective date to the February 2002 rating decision in which the RO granted service connection for the left clavicle disability and the January 2007 rating decision that denied service connection for a neuroma of the left shoulder.  Subsequent to the June 2012 Board decision, the RO issued a Statement of the Case and the Veteran's attorney-representative perfected an appeal of these claims.  Therefore, these two claims are in appellate status.

In the June 2012 decision, the Board also denied the claim for a lumbar spine disorder under the provisions of 38 U.S.C.A. § 1151.  This claim is no longer in appellate status.  

The Veteran's claims file includes electronic components.  Although the Veterans Management Benefits System (VBMS) does not contain additional relevant records, Virtual VA contains substantial VA treatment records.  The Board has considered the evidence contained in the electronic component of the Veteran's claims file when coming to the merits decisions outlined below.

In December 2011, the RO issued a decision regarding the Veteran's claim for dependents to be part of his award of VA benefits.  The attorney-representative submitted a timely Notice of Disagreement, and thus, below, the Board remands this appeal pursuant to Manlincon for the issuance of a Statement of the Case.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO in Washington, DC.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the issues herein decided have been accomplished.

2.  The preponderance of the evidence weighs against a finding that the Veteran's has had a neuroma of the left shoulder at any time during the pendency of the appeal.

3.  The Board denied a rating in excess of 10 percent for the left clavicle disability in an unappealed October 1996 rating decision; the Veteran did not file a formal or informal claim thereafter prior to September 18, 2001; during the year prior to September 18, 2001, there are no treatment records documenting the severity of this disability nor other evidence of increase in severity.

4.  The Veteran's left shoulder disability is productive of pain and limitation of motion; there is no ankylosis, or other related disability to include malunion or nonunion of joints; considering functional limitation, the Veteran retains more than 25 degrees of motion from his side.

5.  The Veteran's psychiatric disability causes anxiety and depressed mood, leading to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; the disability does not manifest by more severe occupational and social impairment.

6.  The Veteran retains substantially gainful employment in a fulltime position.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neuroma of the left shoulder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  The criteria for an effective date prior to September 18, 2001 for the assignment of a 20 percent disability rating for the service-connected residuals of a fracture of the left (minor) clavicle are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.155, 3.157, 3.400 (2013). 

3.  The criteria for an evaluation in excess of 20 percent for the service-connected residuals of a fracture of the left (minor) clavicle are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1 ,4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 5200-5203 (2013). 

4.  The criteria for an evaluation in excess of 30 percent for the service-connected acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 4.3, 4.7, 4.130, Diagnostic Code 9433 (2013).

5.  The criteria for referral for extra-schedular TDIU consideration are not met..  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.340, 3.341, 4.3, 4.7, 4.15, 4.16 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

The claims before the Board involve ones for service connection, initial higher rating, earlier effective date, increased rating, and entitlement to TDIU.  After review, the Board finds that VA has provided notification letters adequate for each type of claim.

Regarding claims for service connection and claims stemming from the initial grant of service connection (claims for initial higher ratings and earlier effective dates - downstream elements), the Board further observes that the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

With regard to increased rating claims, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.

Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Id.

Regarding the claims for an increased rating for the left clavicle disability, an initial higher rating for the psychiatric disability and for entitlement to TDIU, the Veteran has been provided multiple VCAA notification letters.  In a March 2006 letter, the Veteran was provided general notice regarding the assignment of effective dates and disability ratings.  In September 2006 and March 2010, the Veteran was provided a notice letter specifically regarding the left clavicle disability.  In August 2012, pursuant to the June 2012 Board remand, the RO issued a complete notice letter regarding the claims for an increased rating, an initial higher rating, and the elements needed to substantiate a claim for TDIU.  Subsequent to the August 2012 letter, the RO readjudicated the three claims in the April 2013 Supplemental Statement of the Case.  Thus, as to these three claims, the Veteran was provided a complete notification letter after which VA cured any initial timing error.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III).

Regarding the claim or an earlier effective date, this issue is a downstream issue of the same claim for an increased rating for the left clavicle disability.  That is, the claims for increase in disability and earlier effective date stem from the same February 2002 rating decision and the notification letters that provided notice regarding how to establish an increased rating also notified the Veteran of how to establish an earlier effective date for the same disability.  Specifically, the March 2006 letter provided general notice of how to establish an earlier effective date and the August 2012 letter provided additional information regarding how VA determines an effective date as it relates to the left clavicle disability.  In January 2013, the RO issued a Statement of the Case and thus, also provided adequate notice regarding this claim after which VA cured any initial timing error.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III).

As to the claim for claim or service connection for a neuroma of the left shoulder, in July 2005, the RO issued a letter that provided specific notification regarding this claim.  In March 2006, as noted, the Veteran was provided general notice regarding how to establish disability ratings and effective dates.  The RO issued these letters prior to the initial denial of the claim in the January 2007 rating decision.  Thus, as to this claim, the RO provide complete and timely notice.

Regarding VA's duty to assist, the Board finds that VA has also satisfied this duty.  The claims file contains the service treatment records, private treatment records and VA treatment records.  The Board's June 2012 remand was in pursuit of VA's continuing duty to assist and ensure the record is complete.  Pursuant to this remand, the RO associated additional VA treatment records.  Neither the Veteran nor his attorney-representative, who has represented him for several years in this appeal, have identified any missing records.  As to the claim for an increased rating for the left shoulder, the record now contains an updated X-ray and the February 2013 VA examination contains adequate evidence on which to adjudicate the claim.  Similarly, the February 2013 VA psychiatric examination provides sufficient information on which to rate the psychiatric disability.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

Although cognizant that the VA examiner did not address the psychiatric disability when providing the TDIU opinion as directed by the Board remand, the Veteran was also provided a psychiatric examination in which the examiner provided an opinion regarding employability.  Further, here, the evidence shows that the Veteran continues to work a fulltime job that constitutes substantially gainful employment.  In short, as to the increased rating claim, the initial rating, the Board finds that the information contained shows substantial compliance with the Board's prior remands.  In this regard, the Board is cognizant that the June 2012 remand directed that the examiner provided specific information in the directed VA orthopedic and psychiatric examinations.  Review of the examination reports reveals that they were completed on Disability Benefits Questionnaires forms, and these forms provide the information sought by the Board, even if not phrased in the same wording.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, as to the TDIU claim, as the Veteran is currently employed any error in this opinion is not prejudicial in light of the actual evidence of substantially gainful employment.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Thus, the Board finds that further remand for additional examinations are unnecessary.  Further, neither the Veteran nor the attorney-representative has maintained that any post-Board remand examinations was inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  

As to the claim service connection, the Veteran was provided a September 2006 VA examination in which the examiner fully considered whether the disability involved a neuroma of the left shoulder and found in the negative.  Under the facts of this case, the Board finds that this is an adequate opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As to the earlier effective claim, the adjudication of this claim is dependent on the evidence already of record, and as concluded above, the claims file contains the Veteran's complete VA treatment records.

Further, the Veteran testified before the undersigned in April 2005 regarding the claim for an increased rating for the left clavicle.  The Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: to explain fully the issues, and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 288 (2010).  Here, the undersigned Veterans Law Judge clearly explained the issue on appeal and sought additional evidence regarding the severity of the disability.  Further, in the subsequent remands, the Board has sought additional evidence in support of the Veteran's claim for an increase in this disability rating.  For these reasons, the Board finds substantial compliance with the holding of Bryant.  Thus, the Board finds that VA has met the duties to notify and assist in regard to these claims and will proceed to adjudication upon the merits.

II.  Service Connection:  Neuroma of the Left Shoulder

The Veteran asserts that the Veteran has a neuroma disability somehow related to service  Specifically, the Veteran has asserted that he developed a neuroma secondary to the service-connected left clavicle disability.  Service connection is also in effect for a related scar, rated as 10-percent disabling.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448  (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In a January 2003 VA treatment record, a clinician documented the Veteran's complaints of pain in the left shoulder and clavicle.  After physical examination, the clinician assessed a "[p]ossible neuroma left shoulder."  

In April 2003, the same clinician documented the Veteran's complaints of pain in the left shoulder and clavicle.  Under assessment, in relevant part, she listed:  "Rule out neuroma left shoulder."

In an April 2005 VA treatment record, the same clinician again documented the Veteran's complaints regarding the shoulder and clavicle.  The clinician found that the Veteran had "left shoulder fracture, status post open reduction, internal fixation, now with chronic pain and discomfort."  She further found that the Veteran "may have a neuroma based on the localized hypersensitivity to touch."

Based on this evidence of possible additional disability to the currently rated left clavicle disability, the Veteran underwent a VA examination in September 2006 that evaluated the service connected disability and considered whether there was associated neuroma.  The examiner indicated review of the claims file, to include the Veteran's medical records.  After physical examination, imaging studies, and completing a peripheral nerves examination that considered the Veteran's subjective complains of numbness, the examiner found that no nerves were affected.  The examiner found no nerve dysfunction.  He found that there was no evidence of neuroma.

After this review of the evidence and the relevant law and regulations, the Board finds that service connection is not warranted as the Veteran does not currently have a neuroma.  In the VA treatment records summarized above, one clinician provided findings evidencing that she was considering whether a neuroma existed in the left shoulder.  In these reports, however, she never provided confirmed evidence that such existed, only that such a diagnosis needed to be "ruled out" or further considered.  In the subsequent VA examination, a clinician completed a thorough examination of the Veteran, to include consideration of nerve disability.  Although the Veteran had subjective symptoms, the examiner found that this did not involve the nerves.  The Board again points out that service connection is in effect for a left clavicle disability and associated scar, and thus, the question is not whether the Veteran has symtpoms in this areas of his body but whether there is a separate diagnosis in addition to that already service connected.  Here, the examiner found no evidence of neuroma.  The examiner did not diagnosis a nerve disability of any type. 

Thus, there has not been a confirmed finding of a neuroma at any time during this appeal.  As such, direct service connection cannot be established.  See 38 C.F.R. § 3.303.  Further, as there is no diagnosed disability, service connection cannot be established on a secondary basis.  See 38 C.F.R. § 3.310.

The Board has also considered the Veteran's lay assertions but, to the extent he asserts that he has a neuroma, he has not been shown to possess the medical training or expertise to provide such a diagnosis himself, as it requires complex medical knowledge.  That is, the Veteran is certainly competent to describe symptoms of the left shoulder/clavicle.  Here, however, service connection is already in effect for a musculoskeletal disability of this area and painful scar, and the current question is whether there is a disability affecting a different body system of this region.  This question, therefore, involves attributing symptoms to distinct body systems and is not observable by the lay eye.  As such, his lay assertions are not competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007),  

As the preponderance of the competent evidence weighs against a finding that the Veteran has had a neuroma of the left shoulder at any time under appellate review, service connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of a proof of present disability there can be no claim."); see also McClain v. Nicholson.

As the preponderance of the evidence weighs against the claim of entitlement to service connection of a neuroma of the left shoulder, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Earlier Effective Date:  Left Clavicle

The Veteran asserts that the 20 percent rating for the left clavicle disability should have been assigned prior September 18, 2001.  In the March 2002 Notice of Disagreement to the February 2002 rating decision, the Veteran wrote that he was appealing for the award "back to 1993 because the doctors reports are the same."  The Veteran's attorney-representative has asserted that an effective date up to a year prior to the September 18, 2001 current effective date may be warranted based on review of VA treatment records showing an increased in severity.

Under VA regulations, a "claim-application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the law administered by VA.  38 C.F.R. § 3.151.  If the veteran files an informal claim for a benefit, such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a).  When error is found in a prior decision, however, the effective date of the award will be the date from which benefits would have been payable if the corrected decision had been made on the date of the reversed decision.  See 38 C.F.R. § 3.400(k).

38 C.F.R. § 3.400(o)(2) further provides that in a claim for a disability compensation claim, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.

38 C.F.R. § 3.157(b) provides that "once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of" certain types evidence will be accepted as an informal claim for increased benefits or an informal claim to reopen.  Among these types of evidence are reports of examination or hospitalization by VA or uniformed services and evidence from a private physician or laymen.  

The date of receipt of such evidence [from a private physician or laymen] will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows a reasonable probability of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA can be reversed or amended where evidence establishes "clear and unmistakable error" (CUE).

In October 1996, the Board denied entitlement to a rating in excess of 10 percent for the left clavicle disability.  The Veteran did not appeal this decision to the Court.  Neither the Veteran nor his attorney-representative have asserted CUE in this decision.  Thereafter, the Veteran filed a claim for increase on September 18, 2001.  There are no medical record dated within a year claim.  As indicated, the VA treatment records appear complete.  Although the attorney-representative has made a general assertion that treatment records would show an increase, she has not specifically reported any particular treatment during the year prior to September 18, 2001 and, as noted, there is no evidence of treatment during this period.

As the October 1996 Board decision was final and the first claim received thereafter was on September 18, 2001, without evidence of treatment showing increased disability in the year prior, entitlement to an earlier effective date is not warranted.  See 38 C.F.R. § 3.400.

As the preponderance of the evidence weighs against the claim of entitlement to an effective date prior to September 18, 2001, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Initial Higher and Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is a guide for the evaluation of disability resulting from diseases and injuries experienced as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding the degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

In a claim for an increased initial rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In a claim for increased rating, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings for distinct periods of time, however, based on the facts are still for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Board has considered whether staged ratings are appropriate but, as discussed herein, finds that the symptomatology of the service-connected left clavicle disability and acquired psychiatric disorder have been stable throughout the time periods under consideration.  Therefore, the assignment of staged ratings is not warranted.

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the following analysis will focus on what the evidence shows, or fails to show, as to the claims.


A.  Increased Rating:  Left Clavicle Disability

The Veteran asserts that his left clavicle disability is more severe than contemplated by a 20 percent rating.  In his April 2005 testimony before the undersigned, the Veteran reported pain and difficulty in lifting at work.  His work involved frequent lifting of objects.  The record indicates that he needs assistance in these activities, although he also has a nonservice-connected back disability.  The Veteran also testified that he missed work due to the left clavicle disability.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10 , 4.40, 4.45 (2012).  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Diagnostic Code 5200 provides for a 20 percent rating for favorable ankylosis in the minor extremity with abduction to 60 degrees allowing for reaching the mouth and head.  The next higher evaluation of 30 percent is provided for ankylosis of the minor extremity where such ankylosis is intermediate between favorable and unfavorable.  38 C.F.R. § 4.71a, Code 5200.  

Diagnostic Code 5201 pertains to limitation of motion of the arm.  A 20 percent rating is applicable for limitation of arm motion in the minor or nondominant extremity to the shoulder level or midway between the side and shoulder level.  The next higher evaluation of 30 percent for a minor or nondominant extremity requires arm motion limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Code 5201.  This is the highest schedular rating provided for limitation of motion for a non-dominant arm.  

Diagnostic Code 5202 pertains to other impairment of the humerus.  A 20 percent rating is assigned for recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements or with infrequent episodes and guarding of movement only at shoulder level.  A 40 percent rating is warranted for fibrous union of the humerus, a 50 percent rating for nonunion (false flail joint), and 70 percent for loss of head (flail shoulder).  38 C.F.R. § 4.71a, Code 5202.

Diagnostic Code 5203 pertains to clavicle or scapular impairment manifested by dislocation, nonunion or malunion.  A 20 percent rating is provided for the minor or nondominant extremity where there is dislocation or nonunion with loose movement.  38 C.F.R. § 4.71a, Code 5203.  

In October 2002, May 2003, June 2003 private physical therapy records, a clinician noted pain, weakness and restricted left shoulder range of motion.  The Veteran reported feeling restricted during his activities of daily living, such as reaching opening jars, lifting mail bags, pulling carts, and yard work.  Range of motion of testing reveals findings beyond 25 degrees from his side.  In these records, the clinician noted that the Veteran demonstrated weakness wherein the Veteran was unable to do any lifting activities.

In a December 2001 VA examination, the examiner noted that the Veteran had pain, weakness, stiffness, but no swelling.  He did have redness, instability, locking, and easy fatigability and poor endurance related to the left shoulder.  The Veteran took Tylenol three to four times a day.  The Veteran experienced several flare-ups a day of moderate to severe intensity and lasting ten to fifteen minutes each episode.  According to the Veteran, during a flare-up there was a 40 percent increase additional limitation of motion.  In the Veteran's job, he was "affected by 50%.  His activities of daily living are affected by 50%."  The Veteran was noted to be right handed, but used his left hand at times.

Regarding range of motion, the left shoulder was tender mostly on abduction starting at 70 degrees and continuing to a maximum of 100 degrees of abduction.  Functional limitation after repetitive use or during flare-ups was estimated as 50 percent, with the additional amount not provided in degrees.  There was marked weakness as compared with the right arm.  Flexion was 0 to 90 degrees to 130 degrees.  Additional range of motion did not show results specifically considered by the rating schedule.  Diagnoses was residual of old healed fracture of the left clavicle and status-post pins insertion on fracture of the left clavicle.

In a July 2005 VA treatment record, a clinician documented the Veteran's complains of significant pain, but noted that the Veteran was able to freely raise both arms overhead to remove his pull-on shirt.  The clinician noted that there was not difference in definition or bulk from one side to the other.  Although range of motion was "complete," the clinician noted that the Veteran was hesitant to move the left shoulder.

In a September 2005 private medical record, a clinician noted that the Veteran could not abduct the shoulder beyond 90 degrees and forward flexion was restricted to 80 degrees.  The clinician also reported other ranges of motion not specifically considered by the relevant rating schedule.

In a September 2006 VA examination, the examiner found that the disability was not manifested by deformity, giving way, or instability.  There was pain and left sided stiffness.  There was active motion in flexion from 0 to 120, with pain beginning at 90 degrees.  On repetitive motion, there was motion from 0 to 85 degrees.  There was active range of motion in abduction from 0 to 90 degrees, with pain beginning at 30 degrees.  On repetitive motion, there was range of motion in abduction from 0 to 60 degrees.  There was active motion in external rotation from 0 to 70 degrees with pain beginning at 60 degrees and to 60 degrees on repetitive motion.  On internal rotation, there was active motion from 0 to 80 degrees, with pain beginning at 70 degrees, and 0 to 60 degrees on repetitive use.  There were not recurrent shoulder dislocations.  The examiner found that the disability would have a significant effect on occupational activities due to decreased manual dexterity, problems with lifting and carrying, difficulty reaching, and pain.  The result was that he was assigned different duties.  The disability also had moderate effects on the Veteran's ability to complete chores, exercises, and complete activities of recreation.  

In a November 2009 VA treatment record, a clinician noted that the Veteran's shoulder still ached, particularly if he lifted anything over 10 pounds and with any overhead lifting.  The clinician agreed that the Veteran should maintain this lifting restriction.

The Veteran underwent an additional VA examination in February 2010.  The examiner found that there was deformity, stiffness, weakness, decreased speed and symptoms of inflammation.  The examiner noted that there were daily, severe flare-ups of the joint.  There were no incapacitating episodes.  On shoulder movements, pain began at 50 degrees of forward flexion, 35 degrees of abduction, 15 degrees of internal and external rotation in abduction.  The results of a February 2010 X-ray showed evidence of old clavicle trauma with old fracture through mid-clavicle and surgery.  There was  surgical wire in still present and no acute findings or significant interval change.  Regarding his work, the Veteran lost 16-20 days over the past 12 months due to medical visits.  The disability's impact on occupational activities was decreased manual dexterity.

In a series of lay statements received in May 2010, co-workers noted that the Veteran needed assistance in lifting over 10-15 pounds.  In another statement , a manager noted that the Veteran on occasion requested help lifting due to injury, when he is in pain.  She noted that the job required lifting up to 70 pounds at a time and other strenuous activities that include bending, twisting, and stooping.

Pursuant to the last Board remand, the Veteran underwent an VA examination in February 2013.  The Veteran reported that he was no longer able to do activities such as yard work due to his shoulder and other physical problems.  Regarding flare-ups, the Veteran reported severe should pain when he overused it at work.  Flexion in the left shoulder ended at 90 degrees, and there was no objective evidence of painful motion.  Motion n abduction ended at 90 degrees, with no objective evidence of painful motion.  Post-repetitive motion the Veteran had flexion and abduction to 80 degrees.  Regarding additional limitation of motion due to functional loss, the examiner noted that it resulted in less movement than normal, with weakened movement, excess fatigability, incoordination, and pain on movement.  There was localized tenderness/pain and there was guarding.  There was no ankylosis.  The only deformity of the joint found was the history of fracture.  The Veteran's scar from prior surgery was painful.  The Veteran reported that he was unable to lift, push, pull anything over 10 pounds.  The Veteran reported that the scar hurt when he moved his arm at work.

Regarding the lay statements of record, the Veteran and his co-workers are competent to report experiencing pain and difficulty with lifting.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(2).  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  The medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's reports.  Moreover, his subjective complaints of weakness, pain, and limitation of motion are considered in the currently assigned rating. 

Considering the significant evidence of records, including that summarized above and other evidence of painful motion, there are many reports of range of motion contained in private medical records and VA treatment records.  These records indicate that the disability symptoms are pain and limited motion.  There is no evidence of other symptoms or impairment rated under the Rating Schedule, such as malunion or non-union.  The VA examination reports, considered as a whole, fully consider the functional impact of the disability on the range of motion as directed by the Court in DeLuca and Mitchell.  It is clear that VA has carefully considered the functional impact of this disability, to include weakness and other functional considerations, and thus, as discussed above, further remand for another examination is unnecessary.  See Soyini, supra.  Further, the record contains the X-rays directed by prior Board remand.  Although cognizant that the disability causes substantial impairment, in the Board's judgment this is fully contemplated by the 20 percent rating.  That is, there is simply not evidence, to include when considering the functional limitations, that the Veteran has less than 25 degrees of motion from his minor side.  See 38 C.F.R. § 71a, Diagnostic Code 5201.  The evidence clearly shows that the Veteran retains more motion in his shoulder that 25 degrees and uses this motion in his fulltime work.  Again, there is not ankylosis or other types of impairment that would allow for a higher rating under Diagnostic Codes 5200, 5202, or 5203.

As noted briefly above, the Veteran is also in receipt of a 10 percent rating for related scar.  The Veteran has not specifically indicated that the scar warrants a higher rating based on relevant criteria and the Board cannot find any basis for a higher rating under criteria related to this skin disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  The Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 is a three-step inquiry.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, the Veteran is considered to have an exceptional disability picture and the Board must determine whether the disability results in factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected clavicle disability, with the established criteria found in the rating schedule.  The Board finds that the Veteran's clavicle disability is fully addressed by the rating criteria under which it is rated.  Specifically, the rating criteria contemplate weakness, pain, and limitation of motion.  The claims file does not otherwise indicate that extra-schedular referral is appropriate.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate his disability picture and referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In conclusion, the Board finds that the preponderance of evidence is against a rating in excess of 20 percent for the left clavicle disability.  In denying a rating in excess of 20 percent, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


B.  Initial Higher Rating:  Acquired Psychiatric Disorder

The acquired psychiatric disorder is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9433.

Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF score of 71 to 80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  The explanation of GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

The Veteran underwent a February 2008 VA psychiatric examination.  The examiner noted that the Veteran was married.  The Veteran reported that he was no longer able to do the things he enjoyed, which caused marital tension.  The Veteran, however, continued to work, although he reported missing a couple weeks of work due to mood issues.  The Veteran had sleep disturbance.  The Veteran was active in his church, including participating in church outreach twice a week.  The Veteran denied suicidal preoccupation, delusions or hallucinations.  The Veteran denied any tendency toward excessive or uncontrollable worrying.  Memory appeared adequate.  The examiner diagnosed dysthymic disorder, assigning a GAF of 60, denoting moderate difficulty in social and occupational functioning.

VA treatment records make reference to stress based on the Veteran's daughter attempting suicide in March 2012 and other records record GAF scores ranging from 50 (June 2010 VA treatment record) to 60-65 (August 2010 VA treatment record).  Although the GAF of 50 would normally indicate serious symtpoms the examiner indicated it was related to moderate work related stress and does not provide evidence of more severe symptoms such as suicidal ideation or panic attacks.

Pursuant to the last Board remand, the Veteran underwent a VA examination in February 2013 and the examiner reviewed the claims file.  The examiner diagnosed depressive disorder.  The Veteran was recently separated from his spouse.  The Veteran had three daughters.  The Veteran reported a good relationship with his daughters.  The Veteran enjoyed watching sports and political shows on television.  The Veteran reported some ongoing depression related to his martial separation, and became tearful when discussing the recent death of his pet parrot.  The Veteran also expressed sadness that he could not be a physically active as he was when he was younger.  The symptoms of the disability included depressed mood, anxiety, and disturbance of motivation and mood.  Panic attacks, suicidal ideation and other more severe symptoms were not found.  The examiner found that the disability resulted in occupational and social impairment due to mild or transient symptoms with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner assigned a GAF of 62.

The Board has also reviewed the VA treatment records relevant to the psychiatric disability.  Reviewing a Virtual VA entry of VA treatment record, in records dated in July 2010, September 2010, January 2011, March 2011, July 2011, December 2011, July 2012, and December 2012 the same clinician provided a GAF of 49 each time.  These record note the Veteran's stress, but not more significant symptoms such as current suicidal ideation.  Closer review of these records reveals that the clinician copied the Axis I though V from one record to the next.  The Board's finding is based on each record containing the same spacing and misspelling; that is, they are identical.  Due to this, the Board has carefully considered the symtpoms listed by this clinician but discounts the probative value of the GAF provided as, in the Board's judgment, the repeated GAF of 49 does indicate the current severity of the Veteran's symptoms but instead was copied into each record.  Further, as discussed below, the preponderance of the evidence is against a finding that the Veteran's symptoms are severe.

The Board has reviewed the entire record in considering of the present psychiatric symptoms.  In the Board's judgment, as most, the symptoms show occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks.  In this regard, the evidence shows that the Veteran is able to successfully maintain fulltime employment, although he has stress about his employment.  Regarding social functioning, the Board is cognizant that the Veteran has experienced difficulties related to a marital separation during the pendency of this appeal as well as from a daughter's attempted suicide.  Overall, however, the thorough examinations of record show symptoms contemplated by the 30 percent rating.  

His processing in both social and occupational pursuits does not indicate symptoms such as panic attacks or other symptoms illustrative of more severe symptoms.  Although the Veteran has on occasion noted prior thoughts of suicide, the many records of file do not indicate current suicidal ideation, and thus, the Board finds that the preponderance of the evidence is against finding that the disability is manifested by this level of severe symptom.  Further, the Board finds that the GAF scores of record predominantly reflect the level of symptomatology contemplated by the 30 percent rating.  Although the attorney-representative has asserted that the GAF of 49 supports a 70 percent rating, as detailed above, the Board finds that these GAF scores do not reflect the actual symptomatology documented in these treatment records.  Further, in the most recent VA examination, the examiner documented symptoms that would support a lower rating of 10 percent.  Thus, considering the entirety of the record, the Board denies a rating in excess of 30 percent for the service-connected psychiatric disability.

As with the claim for a higher rating for the left clavicle disability, the Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The Board has outlined the criteria above considered by the Court Thun, supra in regard to referral for extra-schedular consideration.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected psychiatric disability, with the established criteria found in the rating schedule.  The Board finds that the Veteran's psychiatric disability is fully addressed by the rating criteria under which it is rated.  Specifically, the criteria used to rate psychiatric disability specifically consider the impact the Veteran's occupational and social impairment have upon his overall functioning.  The claims file does not otherwise indicate that extra-schedular referral is appropriate.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate his disability picture and referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In conclusion, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for the service-connected psychiatric disability.  In denying a rating in excess of 30 percent, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

V.  TDIU

In the June 2012 decision, the Board found that the evidence raised the issue of entitlement to TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, in a February 2010 VA examination, the examiner found that the left clavicle disability had significant effects of the Veteran's occupation.  As discussed below, the current evidence of record well documents that the Veteran has been in fulltime, substantially gainful employment throughout the period in appellate consideration.  

In order to establish service connection for a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where one disability is ratable at 60 percent or more, or where there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

As noted above, the Board previously noted evidence that the Veteran's left clavicle disability interfered with the Veteran's occupation.  In this regard, in an August 2011 VA treatment record, a clinician noted that the Veteran was unable to do his job due to pain.  As discussed below, the evidence shows, however, that the Veteran has been working fulltime throughout this appeal.  Based on this evidence, the Board remanded the claim for TDIU to obtain opinion evidence.  As noted above, the Board finds that the subsequently obtained opinion evidence is adequate to adjudicate this claim.

In a February 2013 VA orthopedic examination, the examiner opined that the Veteran would be able to perform the duties associated with mild physical and/or sedentary employment.  In the February 2013 psychiatric examination, the examiner opined that there was no reason that the Veteran could not maintain and secure employment in either the physical or sedentary sectors, noting that the Veteran was currently maintaining full-time employment and had for the past 22 years at the same employer.  The examiner noted that in fact the Veteran was working fulltime.  The position the Veteran works in, in the Board's judgment, represents substantially gainful employment.  The Veteran has worked at this position throughout the period under appeal.  He has not asserted that this represents other than substantially gainful employment.  

Here, the Veteran is currently service-connected for a clavicle disability, rated as 20 percent disabling, a scar rated as 10 percent disabling, and a psychiatric disability, rated as 30 percent disabling.  The combined rating is 50 percent.  See 38 C.F.R. § 4.25 (2013).  Thus, the schedular criteria for TDIU are not met.  As the Veteran is currently substantially gainfully employed in a fulltime position, the Board finds that referral for extra-schedular consideration pursuant to the criteria set forth in 38 C.F.R. § 4.16(b) are not met.


ORDER

Service connection for a neuroma of the left shoulder, to include as secondary to the service-connected residuals of a fracture of the left (minor) clavicle, is denied.

An effective date earlier than September 18, 2001, for the assignment of a 20 percent disability rating for the service-connected residuals of a fracture of the left (minor) clavicle, is denied.

An initial rating in excess of 20 percent for residuals of a fracture of the left (minor) clavicle is denied. 

An initial rating in excess of 30 percent for an acquired psychiatric disorder, to include dysthymic disorder, depression, and mood disorder, is denied.

As the criteria for referral for extra-schedular consideration are not met, entitlement to TDIU is denied.


REMAND

The Veteran's attorney-representative filed a timely Notice of Disagreement, considering VA's time computation regulations, in December 2012 in response to a December 2011 administrative decision regarding the Veteran's dependents for purposes of calculating his monetary benefits.  See 38 C.F.R. §§ 20.200, 20.201, 20.305.  Specifically, the attorney-representative wrote that the Veteran was filing a Notice of Disagreement as to "this decision and all issues arising out of such decision, to include continuing the Veteran's dependent [ES], on his award."  The attorney-representative noted that the Veteran was pursuing a course of education.  The Board notes that the RO granted dependency status for ES until after the self-reported graduation date - thus, it is unclear the subject of the disagreement.  The Board, however, cannot address the merits of the contention.  Here, the attorney-representative has clearly submitted a document entitled a Notice of Disagreement and the RO has acknowledged this document as a Notice of Disagreement.  To date, however, the RO has not responded to this Notice of Disagreement with a Statement of the Case addressing the issues.  The Board finds that a Statement of the Case must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case addressing entitlement to increased benefits for dependents, to include inclusion of daughter ES as a dependent beyond May 1, 2012.  Notify the Veteran and the attorney-representative of his appeal rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeals of these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


